United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  June 21, 2005

                                                         Charles R. Fulbruge III
                                                                 Clerk
                            No. 04-10612
                        Conference Calendar


DARRELL S. JOHNSON,

                                         Plaintiff-Appellant,

versus

DRUG ENFORCEMENT AGENCY,

                                         Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Northern District of Texas
                     USDC No. 3:04-CV-410-G
                      --------------------

Before WIENER, BENAVIDES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Darrell S. Johnson, a Texas resident, challenges the

district court’s denial of his application to proceed in forma

pauperis (“IFP”) on appeal following the district court’s

dismissal of his civil complaint as frivolous.    Johnson is

effectively challenging the district court’s certification that

he should not be granted IFP status because his appeal is not

taken in good faith.   See Baugh v. Taylor, 117 F.3d 197, 202

(5th Cir. 1997); 28 U.S.C. § 1915(a)(3); FED. R. APP. P. 24(a).




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 04-10612
                                 -2-

     Johnson’s action concerns the alleged 1996 implantation of a

transmitter in his scalp by the Drug Enforcement Administration

(“DEA”).    He has alleged that the DEA has thus caused him to be:

“aggressively sought after for purposes of sexual reasons by many

famous individuals”; made a “laughing st[oc]k to[ ] members of

Organized Crime Families[ ] and Cripps/Bloods Gang members”;

known by 70 percent of the United States’s population; subjected

to “extremely high numbers of sexual assaults” by a “vigilante

mob”; and exploited by “wealthy persons” from Europe and Asia who

have sought to “clone [his] spiritual persona” and “remov[e]

[his] Reproductive Fluids.”    The district court did not abuse its

discretion in concluding that such allegations were factually

frivolous; the allegations are indeed “fanciful,” “fantastic,”

and “delusional.”    See Taylor v. Johnson, 257 F.3d 470, 472 (5th

Cir. 2001); Hicks v. Garner, 69 F.3d 22, 25 (5th Cir. 1995).

     Because Johnson has failed to show that his complaint

presented nonfrivolous issues for appeal, we uphold the district

court’s order certifying that the appeal is not taken in good

faith.    Johnson’s request for IFP status is DENIED, and his

appeal is DISMISSED as frivolous.    See Baugh, 117 F.3d at 202

& n.24; 5TH CIR. R. 42.2.   Johnson is warned that future frivolous

filings will subject him to sanctions.

     IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS; SANCTION WARNING

ISSUED.